


Exhibit 10(e)
No. SARs: ________
Date of Grant: ______________________


STOCK APPRECIATION RIGHTS AGREEMENT


OFFICER CLIFF VESTING AWARDS


2004 OMNIBUS STOCK AND INCENTIVE PLAN


FOR DENBURY RESOURCES INC.
    
A total of _________ (_____________________) Stock Appreciation Rights
(individually, and collectively, “SAR(s)”) are hereby granted to
__________________ (the “Holder”) on the Date of Grant at the Grant Value
determined in this SAR Agreement, and in all respects subject to the terms,
definitions and provisions, of the 2004 Omnibus Stock and Incentive Plan for
Denbury Resources Inc. (the “Plan”), which is incorporated herein by reference
except to the extent otherwise expressly provided in this SAR Agreement.


1.    Grant Value.    The Grant Value is _____ (____________________) for each
SAR, which value is equal to the closing Fair Market Value of a Share on the
Date of Grant.


2.    Vesting of SAR Agreement Shares. The SARs shall Vest and become “Vested
SARs” and become non-forfeitable (but, without limitation, if unexercised such
Vested SARs will expire on the date of the termination of the SAR as set out in
Section 6 of this Award) on occurrence (if any) of the earliest of the dates
(“Vesting Date”) set forth in (a) through (e) below:


(a)
March 31, _____;



(b)
the date of Holder's death or Disability;



(c)
the date of a Change in Control;



(d)
the date of a Post-Separation Change in Control; and



(e)
the Holder's Retirement Vesting Date, provided that such date is at least one
year from the Date of Grant. In the event that Holder's Retirement Vesting Date
occurs prior to the first anniversary of the Date of Grant, vesting of this
Award under this Paragraph 2(e) shall occur upon the first anniversary of the
Date of Grant, unless the Award has been forfeited pursuant to Section 3.



For purposes of this Award, the term “Post-Separation Change in Control” means a
Change in Control which follows the Holder's Separation, but results from the
Commencement of a Change in Control that occurs prior to the Holder's
Separation. For all purposes of this Award, the term “Commencement of a Change
in Control” shall mean the date on which any material action, including without
limitation through a written offer, open-market bid, corporate action, proxy
solicitation or otherwise, is taken by a “person” (as defined in Section 13(d)
or Section 14(d)(2) of the 1934 Act), or a “group” (as defined in Section
13(d)(3) of the 1934 Act), or their affiliates, to commence efforts that, within
12 months after the date of such material action, leads to a Change in Control
as defined in Section 2(h)(2), (3) or (4) of the Plan involving such person,
group, or their affiliates.


3.    Restrictions - Forfeiture of SARs. The SARs are subject to the Restriction
that, except as provided in the following sentence, all rights of Holder to any
SARs which have not become Vested SARs automatically, and without notice, shall
terminate and shall be permanently forfeited on the date of Holder's Separation.
The exception referred to in the preceding sentence is that, if the Commencement
of a Change in Control has occurred within 12 months prior to the Holder's
Separation, any SARs which have not become Vested SARs will remain outstanding
through the first anniversary of the Commencement of a Change in Control.





A-1

--------------------------------------------------------------------------------




4.    Amount Payable, and Form of Payment, on Exercise of SAR.


(a)
Amount Payable on Exercise of SAR. Upon the Holder's exercise of the a Vested
SAR, the Holder shall be entitled to receive the SAR Spread, determined as of
the date of exercise of the SAR Agreement, with respect to each SAR exercised on
such date. The SAR Spread is the product of (i) the excess of the closing Fair
Market Value of a Share on the date of exercise over the Grant Value, multiplied
by (ii) the number of SARs exercised.



(b)
Form of Payment. Within a reasonable period following the exercise of a Vested
SAR, the Holder will receive Shares having a Fair Market Value, as determined on
the date of exercise of the Vested SAR, equal to the SAR Spread described in
Section 4(a) above. Without limiting the generality of the foregoing, the Holder
may choose to use a portion of such Shares to satisfy some or all of such
Holder's withholding obligations under Section 5(b) of this SAR Agreement.



5.    Exercise of SAR Agreement. This SAR Agreement shall not be exercisable
prior to the first date on which a portion of the SARs become Vested SARs, and
thereafter (and prior to the termination of this SAR Agreement), this SAR
Agreement shall be exercisable, in whole or in part, with respect to Vested
SARs.


(a)
Method of Exercise. Without limitation, this SAR Agreement shall be exercised by
Holder as directed by the Administrator.



(b)
Withholding. Upon the exercise of the SAR, the minimum withholding required to
be made by the Company shall be paid by the Holder to the Administrator in cash,
or by the delivery of Shares, which Shares may be in whole or in part Shares
acquired through the exercise of this SAR Agreement, based on the Fair Market
Value of such Shares on the date of exercise.



(c)
Issuance of Shares. No person shall be, or have any of the rights or privileges
of, a Holder of the Shares which would be delivered as a result of the exercise
of this SAR Agreement unless and until Shares or certificates representing such
Shares shall have been issued and delivered to such person, such issuance,
without limitation, being subject to the terms of the Plan.



6.    Term of SAR Agreement. Without limitation, the unexercised portion of this
SAR Agreement shall automatically and without notice terminate at the time of
the earliest to occur of the following:


(a)
the 90th day following Holder's Separation for any reason except death,
Disability, for Cause or if Holder's Separation occurs within 12 months
following a Commencement of a Change in Control;



(b)
immediately upon Holder's Separation as a result, in whole or in material part,
of a discharge for Cause;



(c)    the first anniversary of Holder's Separation by reason of death or
Disability;


(d)
the first anniversary of a Commencement of a Change in Control only if (a) no
actual Change in Control occurs and (b) Holder's Separation occurs within 12
months prior to the Commencement of a Change in Control;



(e)
the 90th day following the Holder's Post-Separation Change in     Control; or



(f)
the seventh (7th) anniversary of the Date of Grant.



7.    No Transfers Permitted. Holder may file with the Administrator a written
designation of beneficiary for Awards under the Plan, which will remain in
effect for all such Awards until changed in writing by the Holder. In the event
that Holder does not file a written designation of beneficiary, or where such
beneficiary predeceases the Holder, the following rules shall apply: (i) the
Holder's beneficiary designation for the basic life insurance benefits provided
by the Company shall then apply; and (ii) in the absence of such beneficiary
designation, or in the event that the designated beneficiary predeceases the
Holder, the Company will allow the legal representative of the Holder's estate
to exercise any and all rights under an Award, including the right to exercise
Vested SARs. The rights under this Award are not transferable by the Holder
other than by beneficiary designation or the Applicable Laws of descent and
distribution.



A-2

--------------------------------------------------------------------------------






8.    No Right To Continued Employment. Neither the Plan, nor this SAR
Agreement, shall confer upon Holder any right with respect to continuation of
employment by the Company, or any right to provide services to the Company, nor
shall it interfere in any way with Holder's right to terminate employment, or
the Company's right to terminate Holder's employment, at any time.


9.    Governing Law. Without limitation, this Award shall be construed and
enforced in accordance with and governed by the laws of Delaware.


10.    Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.


11.    Committee Authority. The Award shall be administered by the Committee,
which shall adopt rules and regulations for carrying out the purposes of the
Award and, without limitation, may delegate all of what, in its sole discretion,
it determines to be ministerial duties to the Administrator; provided, further,
that the determinations under, and the interpretations of, any provision of the
Award by the Committee shall, in all cases, be in its sole discretion, and shall
be final and conclusive.


 
DENBURY RESOURCES INC.
 
 
 
 
Per:
 
 
 
Phil Rykhoek, Chief Executive Officer
 
 
 
 
 
 
 
Per:
 
 
 
Mark Allen, SVP & Chief Financial Officer







Acknowledgment


The undersigned hereby acknowledges (i) my receipt of this SAR Agreement, (ii)
my opportunity to review the Plan, (iii) my opportunity to discuss this SAR
Agreement with a representative of the Company, and my personal advisors, to the
extent I deem necessary or appropriate, (iv) my understanding of the terms and
provisions of the SAR Agreement and the Plan, and (v) my understanding that, by
my signature below, I am agreeing to be bound by all of the terms and provisions
of this SAR Agreement and the Plan.


Without limitation, I agree to accept as binding, conclusive and final all
decisions or interpretations (including, without limitation, all interpretations
of the meaning of provisions of the Plan, or this SAR Agreement, or both) of the
Administrator upon any questions arising under the Plan, or this SAR Agreement,
or both.


Dated as of this ________ day of ______________, 20__.






________________________________
Holder's signature



A-3